DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/005003 filed 04/30/2018, which claims the benefit of the priority of Korean Patent Application No. 10-2017-0106939 filed 08/23/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings – Withdrawn
The objections to the drawings because the labelling on Figures 2A, 2B, 3C, 3E, 5A, 5C and 8 was not clear is withdrawn in view of applicants’ submission of replacement drawings.

Claim Objections – Withdrawn
The objection to claim 5 because of the recitation of “vegf” is withdrawn in view of applicants’ cancellation of claim 5.

Claim Rejections - 35 USC § 112 – Withdrawn
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn due to applicants’ cancellation of claim 9. 
Claim Rejections - 35 USC § 101 - Withdrawn
The rejection of claim 1-7 and 9-10 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in view of applicants’ cancellation of claims 1-7 and 9-10. 
Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 10, 11 -14, and 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of applicants’ amendment of claim 11 and cancellation of claim 10.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 11-13 and 16-19 under 35 U.S.C. 103 as being unpatentable over Huh et al in (J. Nat. Prod. 2012, 75, 11, 1922–1929) in view of Kloepper et al. in (Proc Natl Acad Sci U S A. 2016 Apr 19; 113(16): 4476–4481) is maintained.

Kloepper does not teach the use of melittin to treat TAM diseases.
Huh et al. disclose that melittin inhibited tumor growth (p. 1923, col. 2, line 8-9) and that it was successful for use as a cancer chemo preventive agent (p. 1926, col. 2, line 10-11). Huh et al. discloses that melittin showed potent suppressive effects on the inflammatory responses of BV2 microglia cells and Raw 264.7 macrophage cells (p. 1923, col. 1, line 8-9). Huh et al. teach that melittin suppressed VEGF protein expression and further decreased the production of VEGF and secretion of PGE2 in HUVECs (Abstract). Huh et al. further discloses that melittin targets multiple facets of vascular endothelial angiogenic signaling through the VEGF and COX-2 axes (p. 1925, col. 2, line 11-24). Huh et al further teaches that melittin exerts its antitumor activity primarily through antiangiogenesis in VEGF-A-hm LLC cells (p. 1924, col. 2, 15-16). Huh et al. teaches that the amount of melittin administered in the amount of 0.5 and 5 mg/kg (p. 1923, col. 2. “Results and discussion” section, line 5-6 and p. 1924, Figure 2). Huh et al. discloses that the tumor-associated macrophage disease is LLC (Abstract and p. 1924, col. 2, 15-16) and also discloses a method wherein melittin is used for inhibiting tumor growth (p. 1923, col. 2, line 8-9) and that melittin was successful for use as a cancer chemo preventive 
Regarding claim 13, 16 and 17, Huh et al. discloses that melittin showed potent suppressive effects on the inflammatory responses of BV2 microglia cells and Raw 264.7 macrophage cells (p. 1923, col. 1, line 8-9). Huh et al. does not explicitly teach M2-type tumor associated macrophage. Huh et al. further discloses that melittin suppressed VEGF protein expression and further decreased the production of VEGF and secretion of PGE2 in HUVECs and that further discloses that melittin targets multiple facets of vascular endothelial angiogenic signaling through the VEGF and COX-2 axes (p. 1925, col. 2, line 11-24).
Regarding claim 18 and 19, Huh et al. teaches that melittin exerts its antitumor activity primarily through antiangiogenesis in VEGF-A-hm LLC cells (p. 1924, col. 2, 15-16) and that melittin suppressed VEGF protein expression and further decreased the production of VEGF (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kloepper and use melittin to suppress VEGF as taught by Huh since Huh teaches that melittin suppressed VEGF which led to inhibition of tumor growth. Even though, Huh does not explicitly disclose that melittin targets the M2-type tumor associated macrophage, Huh teaches that melittin reduces expression of VEGF which is the M2 phenotype marker associated with M2-type TAM and therefore obvious to one of ordinary skill in the art, that melittin would consequently reduce the M2-type TAM which would lead to an increase the M1/M2 ratio. A skilled artisan would have had a reasonable expectation of success in modifying the teachings of Kloepper and use melittin to treat subjects with a TAM disease such as LLC as taught by Huh, since Huh teaches that melittin has been successful in reducing the expression of VEGF (which is a M2 phenotype marker) and that it exerts its antitumor 

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that Huh does not necessarily teach that melittin increases a ratio (M1/M2) of a M1-type tumor-associated macrophage to a M2-type tumor-associated macrophage and that Huh or Kloepper does not teach or suggest that melittin does not affect or increases M1. Applicant further argues that in their invention, melittin suppress only M2-type tumor-associated macrophage without affecting M1-type tumor-associated macrophage and that the present inventor achieved unexpected results where side- effects due to existing anti-cancer agents have been significantly reduced.
The arguments above have been fully considered but are not persuasive because the combined teachings of Huh and Kloepper will lead a skilled artisan to the instant invention. This is because, Kloepper discloses an anti-tumor treatment that targets or inhibits VEGF which is associated with M2-type TAM (Abstract). Kloepper further discloses that as a result, the gene expression changes in TAM showed an enhanced M1 and reduced M2 and that the M1/M2 ratio was significantly increased which prolonged survival and delayed tumor growth. In addition, Kloepper discloses that the percentage of M1-polarized antitumor TAMs was significantly higher in A2V-treated tumors than in controls (Fig. 4 D and G–I) and that the 
Regarding the argument that the instant invention had unexpected results where side- effects due to existing anti-cancer agents have been significantly reduced, Huh discloses that LLC-bearing mice when treated with melittin did not have any acute side effects such as body weight loss, lethargy, hair loss, and mortality and that melittin exerted an antitumor effect without toxicity in the VEGF-A induced hm LLC tumor model (p. 1924, left col. Line 9-14 and p. 1924, right col. Line 3-5). Therefore a skilled artisan who has read both Klopper and Huh, would be motivated to use melittin in subjects with LLC to inhibit VEGF because it is known in the art that melittin inhibits VEGF and treatments that inhibit VEGF lead to an increased M1/M2 ratio 

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “increase in the M1/M2 ratio” in claim 11 line 5. However, claim 11 does not provide a reference with which to compare to assess what constitutes an increase in the M1/M2 ratio. 
This rejection is necessitated by applicants’ amendment of the independent claim 11.
Claim Rejections - 35 USC § 103 – New
Claims 11-13 and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al in (J. Nat. Prod. 2012, 75, 11, 1922–1929) in view of Kloepper et al. in (Proc Natl Acad Sci U S A. 2016 Apr 19; 113(16): 4476–4481).

Kloepper does not teach the use of melittin to trea TAM diseases.
Huh teaches the use of melittin to treat the TAM disease LLC, and teaches that melittin suppressed VEGF (which is a M2 phenotype marker).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kloepper and use melittin to suppress VEGF as taught by Huh since Huh teaches that melittin suppressed VEGF which led to inhibition of tumor growth. Even though, Huh does not explicitly disclose that melittin maintained or increased M1 TAM, Kloepper discloses that treatments that inhibit VEGF led to an increased M1 TAM. There is therefore an expectation that treatment with melittin that also inhibits VEGF would not affect the M1 TAM, hence leading to an increased M1/M2 ratio. A skilled artisan would have had a reasonable expectation of success in modifying the teachings of Kloepper and use melittin to treat subjects with a TAM disease such as LLC as taught by Huh, since Huh teaches that melittin has been successful in reducing the expression of VEGF (which is a M2 phenotype marker) and that it exerts its antitumor activity primarily through antiangiogenesis and Kloepper teaches that therapies which target VEGF inhibition lead to an increase in the M1/M2 ratio which leads to delayed tumor growth and  increases survival in cancer subjects.
Regarding claim 20, Huh discloses that the TAM disease is lewis lung cancer (LLC) (Abstract, p. 1923, right col. “results and discussion” section, line 1-5, p. 1924, left col. line 11-20).
Conclusion
Claims 11-13, 16-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654